Hatch, J.,
(concurring.) So far as important for the disposition of the questions presented by this demurrer, the complaint alleges: First. That the defendant is a municipal corporation, duly organized, and is possessed of a population of over 200,000; that plaintiff is a citizen, a resident, and an elector of said city. Second. That Philip Becker is the mayor of said city, duly elected and qualified. Third. That in the month of January, 1886, the said mayor, pursuant to an act of the legislature of the state of Hew York, entitled “An act to regulate and improve the civil service of the state of Hew York,” being chapter 354 of the Laws of 1883, as amended by chapter 410, Laws 1884, prescribed certain regulations for the admission of persons into the civil service of said city; that such rules and regulations were submitted to the civil service commission of the state of Hew York, then organized and existing according to law, for their approval, and the same, with certain amendments, were thereafter approved. Fourth. That rule 3, as amended and promulgated, provides: “For the purpose of conducting the inquiries and making the examinations mentioned in section eight of the said law, as amended, the mayor shall appoint fifteen suitable persons, citizens of Buffalo, not less than three or more than five of whom shall be physicians, who shall constitute the civil service commission of Buffalo,—hereinafter, for brevity, also called ‘The Commission,’—and each member of which shall be known as a civil service commissioner of Buffalo; and, for the same purpose, shall also, upon the recommendation of the commission, employ a suitable person, who *688shall act and be known as the secretary of the commission. * * * The commissioners shall serve without pay, and the mayor shall fix the salary of the secretary of the commission.” The duty of the commission is then prescribed, with respect to conducting the examination of candidates to ascertain their fitness, and it is further provided: “The secretary shall keep minutes of their proceedings, and all necessary records of applicants, their examinations and standings, and a complete record of all persons employed in the several departments to which these rules apply, and of all appointments, promotions, dismissals, resignations, and changes of any sort therein; and shall render all such service, in connection with the conduct of the inquiries and examinations above mentioned, as may be required of him by the commission.” Fifth. That at a regular meeting of the commission the plaintiff was by it recommended to the mayor for appointment as secretary; that thereupon, on the 20th day of September, 1887, said mayor employed, and in writing, under his hand and the seal of said city, appointed, the plaintiff as such secretary, and fixed his salary at the sum of $600 per annum, payable in equal monthly payments. Sixth. That on the same day plaintiff duly accepted such appointment, duly qualified, and entered upon the discharge of his duties. Seventh. That plaintiff continued in such employ, performing its duties, from September 20,1887, to March 20, 1888, when he resigned. Bighth. Alleges the due presentation of his claim for salary under the said appointment to the common council of defendant, for audit, more than 40 days prior to the commencement of this action; that the same was not audited or paid, and now remains wholly unpaid. Ninth. That there is now due and unpaid the sum of $300, with interest; for which sum judgment is demanded.
The first question raised relates to the validity of rule 3, and the claim is made that, so far as it purports to confer authority upon the mayor to employ a secretary for said commission, it is unauthorized and void, by section 8 of the act creating the commission and authorizing the rule. Laws 1884, c. 410. So far as important here, it provides: “The mayor of each city in this state is authorized, and is hereby directed, to prescribe such regulations for the admission of persons into the civil service of such city as may best promote the efficiency thereof, and ascertain the fitness of candidates in respect to character, knowledge, and ability for the branch of the service into which they seek to enter; and for this purpose he shall from time to time employ suitable persons to conduct such inquiries and make examinations, and shall prescribe their duties. ” The contention is that the act only confers authority to employ examiners, and does not embrace secretaries for the examiners. We think this construction narrower than the statute contemplates. It proceeds upon the theory that only such persons as are technically called “examiners,” who conduct the examinations, are meant; but, when the act is .scrutinized, it is seen that its purpose is to provide for the examination and classification of a large number of persons, comprising a very large proportion of the civil list of the city. - In order to accomplish such purpose effectually and intelligently, it is quite essential that records be kept, not alone of the minutes of the examination, but of the records and standing of the applicants, the persons employed in the several departments to which the act applies, together with such changes therein as from time to time occur, to the end that the labors of the commission may be effeetivley rendered, with the object always in view of improving the service contemplated by the act. These duties are quite as necessary to be performed as the examination of the candidate. They are essential in determining the conclusion reached; and, with a large number of examinations, no conclusion could be intelligently arrived at without the data thus preserved. The language of the statute is, “employ suitable persons to conduct such inquiries and make examinations.” It is not limited to examiners alone, but embraces persons suitable to conduct such inquiries. The proper conduct of the inquiries and examinations make *689it quite as necessary that records should be kept, as heretofore suggested, as that examinations should be made. The only test of the right to employ is suitableness and necessity; not what the person so employed shall'be called. We therefore think that the duties required of the commission also required the employment of a person to perform the duties of secretary, and that authority to employ such person is fairly embraced within the spirit, and is conferred by the terms, of the act. Bird v. Mayor, 33 Hun, 396, is not in conflict with this conclusion; for there the act conferred authority to appoint two commissioners of accounts, with specified and well-defined duties incumbent upon them to perform. There was no provision authorizing the employment of clerks, or other persons, to aid them; and the act itself, as well as its spirit, required the intelligence, experience, and judgment of the persons appointed. It was consequently held that, as there was no authority' to employ clerks, so there was no authority to create a fund for their payment. In this case the work required not alone examinations, but such record of it as made the whole complete,—one as necessary in the conduct of the inquiry as the other. For such work, the act confers authority to employ a suitable person. Tlie act authorizing the employment of a secretary, he became, by implication of law, entitled to reasonable compensation. People v. Common Council, 16 Abb. N. C. 110, 111, (affirmed at general term, fifth department, 38 Hun, 637.)
The right to employ being vested in the mayor, he had, undoubtedly, the authority to contract for reasonable compensation for the service to be rendered; but, while possessing this authority to contract, as it created a liability against the city, he could only contract with reference to the law governing the officers of the city, when creating liabilities and imposing burdens to-be met and discharged by taxation. This act does not furnish or attempt to-provide a new scheme by whicli the city may be charged with burdens independent of existing requirements of law, nor does it furnish any other or different method than such as is provided in other cases where contract liabilities are required to be imposed. Mor do we find any repeal of the law furnishing the method by which liabilities are created against the city, either in express terms, by implication, or repugnancy. We are therefore remitted to the statute which provides the requirements necessary to be observed in order to charge the city with liability. This is found in title 5 of defendant’s charter, section 1 of which provides that the fiscal year shall begin upon the 1st day of January. Section 2 requires the comptroller, on or before the 1st day of April in each year, to furnish the common council with a detailed statement of the city’s financial condition. And by section 4 he is required to further furnish, at said time, an estimate of the amount necessary to be raised by general tax, for the purpose of meeting all the expenses and liabilities of the city for the fiscal year; specifying in "detail, and under separate and appropriate heads, the amount estimated for each department or office, or other purpose. Section 3 provides that the heads of the different departments shall, on or before the 1st day of March, deliver to the comptroller a detailed estimate of the expenses and amount of money required for their respective departments and offices for the fiscal year. Section 5 provides that the estimates furnished by the comptroller shall be entered at large upon the journal. Section 6 imposes a duty upon the common council, after the expiration of one week, to proceed and consider the same; and, by a vote of two-thirds of all the members elected, may alter or amend the same; and shall, on or before the 1st day of May, finally pass upon them. Section 7 provides that the sum total of the adopted estimate shall be raised by general tax. Section 9; “The expenditures for each department, office, or other purpose, during the fiscal year, shall be kept within the estimate made for it. For the purpose of this section, each department, office, or other purpose, shall be credited with the amount included in the estimate for it, and it shall be debited with the *690salaries, and the certain and fixed sums to be paid out of it; and the other expenditures shall not exceed the balance remaining of the estimate. Contracts made in any form or manner, for an amount exceeding such balance, shall not be binding on the city, beyond such balance. * * * If the treasurer shall knowingly pay a warrant on the treasury, drawn in violation of this section, he shall not be credited with the amount paid upon such warrant. ” This is the only provision of law providing the method by which liabilities of the character here sought to be imposed are authorized. There are certain general and fundamental principles of law, which govern the creation of obligations against a municipal corporation, which must be observed. It is only bound by the acts of its officers and agents when it manifestly appears that they are acting within the scope of their authority; and, where officers of the municipality fail to pursue, or exceed, the requirements of a statutory enactment under which they act, the corporation is not bound. And persons dealing with an officer of the corporation are bound, at their peril, to take notice of the limitations of the power given by law; and, if a contract is entered into beyond its scope, it is void. Dill. Mun. Corp. §§ 445-468, inclusive; Lyddy v. Long Island City, 104 N. Y. 223, 10 N. E. Rep. 155.
With these rules in mind, the complaint is to be examined. Its substantial allegations in this regard are that the mayor did, on or before the 1st day of March, 1887, deliver to the comptroller a full and detailed estimate of the expenses and the amount of money required in his department for the fiscal year beginning January 1, 1887; that among such estimates was the sum of $1,000 for salaries and expenses of executing the civil service law; that the comptroller, on or before April 1, same year, presented his estimate to the common council of the amount necessary to carry on the city government,—■ which estimate included that for the mayor’s department, embracing the said estimate for salaries and expenses for executing the civil service law; that the said council, on or before May 1, 1887, having previously considered the same, finally passed upon the same,—the item for salaries and expenses for executing the civil service law being reduced from the sum of $1,000 to $50, and, as so changed; was confirmed; that the aggregate amount of the estimates, as proposed by the mayor to the comptroller, and by the latter to the council, amounted to the sum of $7,275, and, as finally confirmed and adopted by the council, said sum was reduced to $6,825; that, after crediting the mayor’s department with said last-named sum, and debiting it with salaries and fixed sums charged thereon, and with all other expenses which had been incurred at the time the contract was entered into, there remained to the credit of said department the sum of $395.18, and, of the whole sum appropriated, there remained at the .end of the fiscal year a balance of $201.38 to the credit of the department. By the terms of the appointment or contract, plaintiff was to receive $600 per annum, payable in equal monthly payments. By the rules it was also provided that the mayor might at anytime change the secretary, and appoint another person, upon notice to the commission, etc. This, I think, gave notice to the person employed that his term was limited to the pleasure of the mayor. The appointment cannot, therefore, be construed into a holding for any particular period of time. Sprin v. Clock Co., 24 Hun, 175; Smith v. Railroad Co., 35 Hun, 204. I am therefore of opinion that, under the appointment and the service', it created a liability against defendant to the extent of the sum appropriated by the common council. I am also of opinion that the balance remaining to the credit of the mayor’s department is also available for the purpose of payment upontihis contract. The language of the charter, after providing for the fixed sums and charges, is: “And the other expenditures shall not exceed the balance remaining of the estimate. Contracts, made in any form or manner, for an amount exceeding such balance, shall not be binding on the city, beyond such-balance.” This expenditure is not a certain and fixed sum with which the estimate is debited, but falls within that denom*691rinated “other expenditures,” and the language used seems to leave such expenditures somewhat to the discretion of the head of the department, the limitation of expenditure being the amount of the aggregate appropriation. Unless this construction' obtain, then the above-quoted language of the charter becomes meaningless. The complaint alleges the various items which go to • make up the whole estimate, and they equal the aggregate sum appropriated. If, therefore, the construction be that no excess in any item can be expended for any other purpose of the department, it needed no language to limit the liability of the city to any balance which might remain; for the prohibition would be absolute against its expenditure, except for the specified purpose, ■ and, consequently, it would be impossible to create any liability against the city, even though there was an excess in some one of the items. I think such is not the construction of the section, but that the legislature contemplated that there might be a contingency where an estimate made was insufficient to meet the requirements, and that an appropriation might be made in an item in excess of its requirements; that, therefore, a discretion was vested in the head of a department, in such contingency, to apply the excess to the purpose
• of the deficient item; and that the city was sufficiently protected by a limitation of such expenditure to the total appropriated. Otherwise, mandatory official duties might be rendered impossible of performance. The contingency has arisen in this case. The mayor, by express command contained in the act, is charged with the execution of the civil service law. The sum appropriated proves insufficient. Within the limits of a reasonable compensation for the service, and of the unexpended balance remaining to the credit of his department, he has the right to so apply it in the performance of his duty. The claim, therefore, that no expenditure can be made, beyond the item appropriated by the council for that purpose, cannot be upheld. The court is urged to invoke extraordinary powers, and hold this contract good beyond the balance remaining of the appropriation; and the argument is gravely advanced that it is the duty of the court to now direct the mayor to make necessary contracts for the enforcement of this statute, notwithstanding that no money is appropriated to meet their requirements, and by decision give them validity sufficient to establish the obligations thereby created as a debt against the city. It may be remarked that, if the court should adopt this recommendation, it would indeed be invoking its extraordinary powers,—so extraordinary, in fact, as to be properly characterized as usurpation. Peremptory mandates of • a statute may not be thus overridden, nor can liability be imposed upon a municipality by any power of the court. In such proceeding as this, it can only decree liability to exist in a case where the law authorizes it. This statute stands upon the same footing as any other, to be enforced by the persons charged with its enforcement. The court must presume that those public officers charged with such duty will obey the law. If they do not, legal remedies exist, both civil and criminal, as is clearly pointed out by Judge Daniels in People v. Common Council, 16 Abb. N. C. 112-115, to enforce this statute. But the law does not authorize or permit courts, or officers of a municipality, to violate fundamental principles of law, which find reason for existence in the general good of the public, and attempt to give force to a contract for the reason that the common council has violated, or that it is apprehended they will in the future violate, their duty with respect to it. Such course would • simply sanction a wrong because another wrong has been or may be committed. It follows, from these views, that the demurrer should be overruled, •with costs. ■